Citation Nr: 0927074	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  07-23 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for a right hip 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran had verified active duty from April 1976 to 
February 1981.   

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California which denied service connection for the benefits 
sought on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the claims file, the Board finds 
that additional development is necessary before a decision on 
the merits of the claims of entitlement to service connection 
can be reached. 

Official records contain conflicting information regarding 
the Veteran's dates of active military service.  For example, 
the Veteran's DD Form 214 indicates that the Veteran served 
on active duty from April 1976 to February 1981.  However, 
the Veteran contends he was separated from service in 
February 1984.  Additionally, the Veteran's separation 
examination is dated in January 1984.  It does not appear 
that the Veteran's dates of service were verified.  
Therefore, the RO should attempt to obtain these records on 
remand.

Additionally, review of the record shows that there are 
limited service treatment records associated with the claims 
file.  In cases where the STRs are unavailable or incomplete 
through no fault of the Veteran, there is a heightened 
obligation to assist the Veteran in the development of his 
case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  It 
appears that in the request for the Veteran's service 
treatment records, the RO used the dates of service as listed 
on the Veteran's DD 214.  It does not appear that records 
were ever requested using the dates of service provided by 
the Veteran or as noted on the separation examination.  Thus, 
the RO should attempt to obtain these records on remand as 
well.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2008). 

The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The Board finds that a VA medical examination is necessary in 
this matter in order to clarify the diagnosis of any knee, 
left shoulder, and/or right hip disability and to determine 
whether any noted disability is medically related to the 
Veteran's period of service.

Review of the evidence reveals the Veteran has a current 
diagnosis of mild osteoarthritis of the knees.  See January 
2007 private medical record from Dr. Y.L. The Veteran 
contends that his right knee pain is a result of an in-
service injury to his right knee.  Specifically, the Veteran 
reports that he fell from an armored vehicle while in 
service.  See 1994 private medical record from Dr. R.B.  
Private medical records also note that he later re-injured 
his right knee while skiing.  In 1994, the Veteran was noted 
to have a lateral meniscus tear in his right knee and to have 
had arthroscopy.

The service treatment records show the Veteran complained of 
bilateral knee pain and left shoulder pain on the report of 
medical history at the time of separation.  However, the 
Veteran's separation examination report, dated in January 
1984, reveals normal findings of his upper and lower 
extremities on clinical examination.

There are no medical records which show the Veteran was 
treated for a knee disability between the time he was 
separated from service and July 1993.  The first time the 
Veteran is shown to have a right knee problem is in 1993 
after a skiing incident, at which time the Veteran reported a 
history of injury while skiing.  Thereafter, the Veteran 
reported complaints of pain in the right knee and noted a 
history of a fall in service.  The examining physician noted 
that the Veteran gave a history consistent with a chronic 
lateral meniscus tear which displaces every once in a while 
with pivoting activities.  The examiner further noted that 
the Veteran had been symptomatic for so many years.  

In this case, the Veteran's service treatment records show he 
complained of bilateral knee pain and shoulder pain at 
separation and private medical records refer to a fall in 
service.  In addition, there are statements from medical 
professionals which indicate that the Veteran's current right 
knee disability has been symptomatic for many years.  
However, no medical examiner has related the Veteran's 
current diagnoses to his military service.  Thus the Board 
finds there is insufficient medical evidence of record on 
which to decide the Veteran's claim.  In this context, the 
Board notes that it appears that the statements from the 
private physicians are speculative and/or inconclusive.  The 
Board also notes the Veteran has not been afforded a VA 
examination in conjunction with his claims for service 
connection and there is no medical opinion of record which 
provides a competent, nonspeculative opinion as to the 
likelihood that the Veteran's current disabilities are 
related to his military service.  See McClendon v. Nicholson, 
20 Vet. App. 79, 85 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate measures to 
include, but not limited to, contacting 
the National Personnel Records Center 
(NPRC) and obtaining copies of personnel 
records (DD Form 214 or other documents) 
verifying the Veteran's exact dates of 
active military service.  If the RO is 
unable to confirm the Veteran's exact 
dates of service, documentation stating 
this fact must be annotated in the claims 
folder.

2.  Then obtain the Veteran's service 
treatment records from active duty records 
for the Veteran's service from April 1976 
to February 1984 from the National 
Personnel Records Center (NPRC) or other 
pertinent sources.  All efforts to obtain 
these records should be fully documented, 
and the NPRC and any other source 
contacted must provide a negative response 
if records are not available.

2.  Thereafter, the Veteran should be 
afforded a VA examination to ascertain the 
nature and etiology of his claimed right 
knee and/or left knee disability.  The 
examiner should also determine if the 
Veteran's has any current left shoulder 
and/or right hip disability and if so if 
the disability is related to service 
and/or related causally or by aggravation 
to the Veteran's right knee disability.  
The claims folder must be reviewed by the 
examiner in conjunction with the 
examination, and the examiner must 
acknowledge this review in any report 
generated as a result of this remand.  Any 
and all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner must 
review all pertinent records associated 
with the claims file, and following this 
review and the examination, provide 
relevant diagnoses of any currently 
manifested knee, left shoulder and/or 
right hip disability, and offer an opinion 
as to the following:

a.	Whether it is more likely than not 
(i.e., to a degree of probability greater 
than 50 percent), at least as likely as 
not (i.e., a probability of 50 percent), 
or unlikely (i.e., a probability of less 
than 50 percent) that any current knee, 
left shoulder, and/or right hip disability 
is related to the Veteran's active 
service.  In this regard, the examiner is 
specifically requested to address whether 
any currently manifested left knee, left 
shoulder and/or right hip disability is at 
least as likely as not etiologically 
related to or worsened by a right knee 
disability.

b.	Note: The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

c.	If it cannot be determined whether the 
Veteran currently has a knee, left 
shoulder and/or right hip disability that 
is related to his active service, on a 
medical or scientific basis and without 
invoking processes relating to guesses or 
judgment based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the report, and explain why 
this is so.

3.  After completion of the above 
development, the Veteran's service 
connection claims should be readjudicated, 
to include consideration of all of the 
applicable theories of entitlement raised 
by the Veteran and his representative.  If 
the decision with respect to the claims 
remains adverse to the appellant, he and 
his representative should be provided with 
a supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




